Citation Nr: 0315439	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to a rating higher than 70 percent for the 
service-connected post-traumatic stress disorder (PTSD) prior 
to September 28, 1995.  




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law









ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from November 1969 to April 
1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the RO.  

The veteran appealed this decision to the Board, and in a 
July 2002 decision the Board assigned an increased rating of 
70 percent for the service-connected PTSD, effective on July 
2, 1991.  

The veteran appealed the July 2002 decision of the Board to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  

In a November 2002 Joint Motion to the Court, the parties 
requested that the July 2002 decision be partially vacated to 
the extent that it had denied a rating in excess of 70 
percent for the service-connected PTSD prior to September 28, 
1995.  

The parties also asked that that matter be remanded for the 
Board to provide an adequate statement of its reasons or 
bases for its decision.  

In a November 2002 Order, the Court granted the parties' 
Joint Motion, and the case was thereafter returned to the 
Board.  




REMAND

The veteran contends that he is entitled to a rating higher 
than 70 percent for the service-connected PTSD prior to 
September 28, 1995.  His contentions are based upon 
assertions that he was unemployable at the time due solely to 
service-connected disabilities or met the criteria for that 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  

While the evidence in the claims folder shows that the 
veteran has not been employed since 1988, a review of the 
medical evidence of record from the date of claim in July 
1991 to September 1995 reflects that the veteran's 
hospitalizations were for treatment of both intermittent drug 
use and PTSD.  

Accordingly, clarification as to the level of disability and 
impact on employment prior to September 28, 1995, due solely 
to the veteran's service-connected PTSD would be useful in 
this case.  

Likewise, the veteran's Chapter 31 Vocational Rehabilitation 
and Education folder, if any, would also be relevant to such 
determination.  See, e.g., Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-72 (1992).  

The Board further observes that, when a veteran submits a 
claim for a total compensation rating based on individual 
unemployability, it may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  

In Friscia, the Court specifically stated that, when the RO 
[or the Board] has merely offered its own opinion regarding 
whether a veteran is unemployable as a result of service-
connected disability, VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the veteran's service- connected disability has on his 
ability to work.  Friscia, 7 Vet. App. at 295, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  

The Board notes that, in a decision promulgated in September 
1998, the Board determined that the service-connected PTSD 
rendered the veteran substantially incapable of obtaining or 
retaining substantially gainful employment.  

In a November 1998 rating decision, the RO assigned a 100 
percent rating for the service-connected PTSD, effective on 
September 28, 1995.  

Prior to September 28, 1995, service connection was in effect 
for the service-connected PTSD (rated as 70 percent 
disabling).  The veteran was last examined for his service-
connected PTSD in March 1997.  

In light of the assignment of a 70 percent rating for the 
service-connected PTSD, it is the opinion of the Board that 
another examination of the veteran is required to obtain a 
medical opinion as to the relationship between the veteran's 
service-connected PTSD and his claimed inability to secure or 
follow a substantially gainful occupation prior to 
September 28, 1995.  

Here, the veteran must be afforded an opportunity to submit 
employment records showing the impact of his disability on 
employment.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (1997).  

The question to be addressed is whether the veteran was 
capable of performing the physical and mental acts required 
by employment and not whether he was, in fact, employed. See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here again, the veteran must be afforded an opportunity to 
submit education and training records that identify the level 
of his education and training.  Likewise, the veteran's 
vocational rehabilitation and education folder, if any, 
should be associated with the claims folder.  

Moreover, the veteran has expressly raised the issue of an 
extraschedular evaluation for his service-connected PTSD, 
prior to September 28, 1995, as provided by 38 C.F.R. 
§ 3.321(b).  

The Board does not have jurisdiction to adjudicate this claim 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  VA's General Counsel has held that the question of 
entitlement to an extraschedular rating is not inextricably 
intertwined with the question of entitlement to a higher 
schedular rating, and that the proper method of returning the 
case to the RO for further action is by remand rather than 
referral.  VAOPGCPREC 6-96.  

In view of the above, the case is REMANDED for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for his service-connected PTSD, 
including participation in any and all 
drug treatment programs from July 31, 
1991, to September 28, 1995.  The names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.  

2.  The RO should take appropriate steps 
to contact the veteran and have him 
submit any additional medical evidence to 
support his claim for a higher evaluation 
for the service-connected PTSD, including 
a TDIU rating or on the basis of an 
extraschedular evaluation.  In this 
regard, the veteran should be invited to 
submit employment records that show the 
effects of his service-connected PTSD on 
his ability to maintain employment.  In 
particular, the veteran should be asked 
to present any competent evidence that 
tends to support his assertion that he 
was precluded from working prior to 
September 28, 1995, due solely to his 
service-connected PTSD.  

3.  The veteran should also be invited to 
submit education and training records 
that identify the level of his education 
and training.  In this regard, the 
veteran's vocational rehabilitation and 
education folder, if any, should be 
associated with the claims folder.  

4.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
identify the employment limitations prior 
to September 28, 1995, if any, and the 
extent thereof, that result from the 
veteran's service-connected PTSD, and 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected PTSD rendered him 
unable to secure or follow a 
substantially gainful occupation prior to 
September 28, 1995.  Any discussion 
should include specific findings 
regarding the veteran's ability to 
function independently, appropriately, 
and effectively in a worklike setting, as 
well as the appropriate period of time 
the veteran would have been able to 
execute these actions during an eight-
hour period, based solely on the 
limitations imposed by his service-
connected PTSD.  

5.  The RO should adjudicate the 
veteran's claim for an extraschedular 
rating for his service-connected PTSD 
under 38 C.F.R. § 3.321(b)(1).  

6.  The RO should then review the 
veteran's claim for a higher evaluation 
for the service-connected PTSD, to 
include a TDIU and an extraschedular 
evaluation.  If action remains adverse to 
the veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2002).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



